Citation Nr: 1750463	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent from April 5, 2011 to September 12, 2013, and in excess of 30 percent from September 13, 2013, for PTSD. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to special monthly compensation (SMC) based on statutory housebound criteria.

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD


M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2011 rating decision from the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned an initial disability rating of 10 percent, effective April 5, 2011. 

In a July 2015 rating decision, the RO increased the rating for PTSD to 30 percent, effective September 13, 2013. This increase during the appeal did not constitute a full grant of the benefit sought. Therefore, the Veteran's claim for an increased evaluation for PTSD remains on appeal. See AB v. Brown, 6 Vet. App.35, 39 (1993).

In a June 2015 rating decision, the RO denied the Veteran entitlement to individual unemployablity. However, as the Veteran has asserted that his PTSD has caused his unemployability, a notice of disagreement is not required for the Board to have jurisdiction over this aspect of the claim already in appellate status. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran testified before the undersigned at a Board hearing in August 2016. A Board Hearing Transcript has been associated with the claims file.


FINDINGS OF FACT

1. During the entire appeal period, the Veteran's PTSD has shown a disability picture that approximates that of deficiencies in most areas.  

2. As of August 11, 2016, the Veteran is unemployable by reason of his service-connected PTSD.

3.  Based on the grants of benefits in this appeal, the criteria for SMC based on statutory housebound criteria are met.



CONCLUSIONS OF LAW

1.  The Veteran's PTSD symptomatology meets the criteria for an initial 70 percent evaluation. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for the award of a TDIU have been met as of August 11, 2016. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).

3.  SMC housebound criteria are met as of August 11, 2016.  38 U.S.C.A. § 1114(s).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board's review of the record reveals that VA has satisfied the duties to notify and assist in this appeal.  The lay and medical evidence is sufficient upon which to determine that a 100 percent schedular rating is not warranted.  As to the other aspects of this appeal, these aspects are granted by this decision.
 
Rules and Regulations for an Increased Rating for PTSD

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411. All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

A 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum schedular 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also makes findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment. 38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. A GAF score thus may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).


Analysis 

The Veteran seeks a higher disability rating for PTSD. The Veteran's PTSD, with depressive disorder (NOS), was assigned a 10 percent evaluation effective April 5, 2011, pursuant to DC 9411 and a 30 percent evaluation effective September 13, 2013. Because this is an appeal from the award of an initial rating, consideration will be given to whether a higher rating is warranted at any point since the award of service connection, April 5, 2011.

The Board has considered whether the evidence supports a rating greater than 10 percent from April 5, 2011 to September 12, 2013, and greater than 30 percent from September 13, 2013 and finds that it supports a rating of 70 percent for the entire period on appeal. 

The Veteran was afforded a VA examination in July 2011. The Veteran endorsed symptoms of intrusive recollections of traumatic events, sleep impairment that interferes with his daily activities, intense nightmares, occasional panic attacks, and feelings of hopelessness. There is no presence of homicidal or suicidal thoughts.  

The examiner noted that the Veteran demonstrates poor psychosocial functioning. He added that the Veteran has no friends, no hobbies, and is experiencing problems with his marriage. The examiner stated that the Veteran reported and demonstrated very flat affect and symptoms of depression and that despite obtaining a law degree and maintaining a law practice for 32 years, the Veteran reported low self-esteem and hopelessness about his future. The Veteran's memory was noted to be normal. It was also noted that the Veteran has decreased concentration, increased tardiness, poor social interaction and low motivation and lack of engagement in work. 

The Veteran submitted a letter dated January 2012, from C.R.S., LPC/MHSP. The letter notes that the examiner has been working with the Veteran in both individual and marital counseling since November 2010. The examiner states that the Veteran's current Global Assessment of Functioning score is 50. She notes that the Veteran's traumatic event is persistently re-experienced in the following ways: recurrent and intrusive distressing recollections of the events; recurrent and distressing dreams of the events; intense psychological distress at exposure to internal or external cues that symbolize or resemble aspects of the traumatic events; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.

The examiner also reported that the Veteran experienced persistent symptoms of increased arousal as indicated by difficulty falling or staying asleep, irritability and outburst of anger; difficulty concentrating; hypervigilance, and an exaggerated startle response. 

It was also noted that evidence of impairment in most areas are reported in the Veteran's symptoms of obsessive rituals that interfere with functioning; frequent occasions of suicidal ideation; panic reactions that impair functioning; anger outbursts; poor, and broken sleep due to anxiety and nightmares. The examiner stated that the Veteran's work is adversely affected by a persistent sleep disorder due to frequent nightmares. As a result, the Veteran is never able to achieve restorative sleep which results in difficulty concentrating and higher-order thinking, as well as insufficient energy to carry out a day's work. The Veteran's inability to adaptively control anger has negatively affected his interactions with co-workers, clients, and judges, as well as with his wife and children. 

The Veteran also submitted a letter dated August 2016, from B.W.L, Ph.D. The letter stated that the examiner has known the Veteran for many years and that in September 2013, the examiner performed a psychological examination upon him. The examiner opined that the Veteran is incapable of sustaining gainful employment. 

The examiner attached the results of the Veteran's September 2013 psychological examination and it revealed that the Veteran was married three times. His first two marriages ended in divorce after 15 years and his current marriage also ended in divorce. The Veteran reported that he worked approximately 2 days per week. The report notes that the Veteran had nightmares every night and that he was constantly on guard and hypervigilant. He had poor concentration and distractibility. He had panic attacks which oftentimes caused him to leave his office. He preferred to be alone and withdrew from people every chance he got. The Veteran denied suicidal or homicidal ideation but he had one serious thought about suicide through overdose but his wife stopped him. 

The Veteran was afforded a VA examination in June 2015. The examiner opined that the Veteran level of occupational and social impairment is one with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted that the Veteran has recurrent, involuntary, and intrusive distressing memories of the traumatic events as well as intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event. The examiner noted that the Veteran is in persistent negative emotional state and has markedly diminished interest or participation in significant activities. It was noted that the Veteran has irritable behavior and angry outbursts and problems with concentration. 

Based on the foregoing, the Board finds that the Veteran's disability picture during this appeal period more nearly approximates occupational and social impairment with deficiencies in most areas, such as work, school and family relationships. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran submitted letters from examiners who have worked with the Veteran and known the Veteran for a longer period of time. The examiners gave in depth opinions. Thus, they are assigned greater probative weight. Therefore, a rating of 70 percent is warranted. Id.  The Board finds the references to suicidal thought to support this 70 percent rating.  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).

Collectively, the VA examinations and private treatment records do not reflect findings of persistent delusions or hallucinations; grossly inappropriate behavior; or persistent danger in hurting himself or others. The Veteran is also able to perform activities of daily living including maintaining a minimal personal hygiene.  Considering all the medical and lay evidence of record, the evidence supports that the Veteran has retained some social and occupational functioning throughout the appeal period.  After this sympathetic review, the Board finds that the evidence of record does not reflect that the disability is manifested by symptoms indicative of total social and occupational impairment.
 
TDIU

The Veteran asserts that he is unable to work due to his service-connected disabilities. He has submitted a statement indicating that due to his PTSD, he is unable to work. He testified in August 2016 that he "finally had to quit his job" as an attorney because he "couldn't do it anymore." See Board hearing transcript at 6. In this same month, the Veteran submitted a private record, as detailed, below that supports the granting of this benefit.

The Veteran meets the schedular criteria for TDIU consideration.

The Veteran has submitted a letter from B.W.L, Ph.D. The letter stated that the examiner has known the Veteran for many years and he opined that the Veteran continues to have signs and symptoms associated with his PTSD that are very incapacitating to his functioning. He stated that from a psychological point of view, the Veteran is incapable of sustaining gainful employment.

The foregoing evidence suggests that the Veteran's service-connected disabilities, when viewed in light of his background and work history, as likely as not preclude substantial gainful employment opportunities. The Veteran's prior employment required being able to function appropriately with clients, co-workers, and judges. 

Therefore, affording all reasonable doubt in favor of the Veteran, the Board is satisfied that the competent and probative evidence demonstrates that the Veteran's service-connected disabilities, render him unemployable, and as such, the Board concludes that entitlement to a TDIU has been established. 38 C.F.R. § 4.16.  The TDIU is based on the service-connected psychiatric disability alone.  The Board finds that the August 11, 2016 is the earliest date at which the evidence indicated that the Veteran could not maintain substantially gainful employment due to his service-connected PTSD.  See 38 C.F.R. § 3.400.

SMC

As noted above, a TDIU is warranted effective August 11, 2016.  As of this date, the Veteran was also in receipt of a separate 60 percent rating, combining the 40 perfect for diabetes, 30 percent for diabetic neuropathy, and 10 percent for tinnitus.  Thus, the criteria under 38 U.S.C.A. § 1114(s) are met as of this date, and thus, SMC based on statutory housebound criteria is granted.


ORDER

Entitlement to an initial rating of 70 percent for the entire appeal period for service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted as of August 11, 2016, subject to the laws and regulations governing the payment of monetary benefits.
.
Entitlement to a SMC based on statutory housebound criteria is granted as of August 11, 2016, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


